Citation Nr: 0012475	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-15 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 26, 1996, 
for the grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1967 to March 1969, including service in Vietnam from 
May 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied an effective date earlier 
than April 26, 1996, for the award of service connection for 
post-traumatic stress disorder (PTSD).  The veteran appealed.  


FINDINGS OF FACT

1.  On June 5, 1991, the VA received the veteran's claim for 
service connection for PTSD.  

2.  In a VA letter dated in January 1992, the veteran was 
informed that since he had not reported for his scheduled VA 
examinations, his service connection claim for PTSD was 
denied and no further action would be taken on his claim 
unless he informed the VA that he was willing to report for 
an examination; the veteran did not respond to the VA's 
letter.  

3.  On June 20, 1994, the VA received the veteran's 
application to open his claim for service connection for 
PTSD, which the RO denied in a rating decision dated March 6, 
1995; he was sent notice of that decision and advised of his 
appellate rights by VA letter dated March 25, 1995; he did 
not appeal the decision.  

4.  On April 26, 1996, the VA received the veteran's 
correspondence requesting to reopen his claim for service 
connection for PTSD.  

5.  In a September 1996 rating decision, the RO granted 
service connection for PTSD, effective from April 26, 1996, 
the date of receipt of the veteran's claim.  




CONCLUSION OF LAW

The criteria for an effective date earlier than April 26, 
1996, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.103, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that claims for earlier 
effective dates are not subject to the "well grounded" 
preliminary analysis.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that the use of the term 
"well grounded" should be confined to an evidentiary 
context.  In situations where the law, and not the evidence, 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Shields v. Brown, 
8 Vet. App. 346, 351-352 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

I.  Background

The veteran filed his original claim for service connection 
for numerous disorders, including PTSD, in January 1985.  In 
support of the claim, the VA attempted to obtain from both 
the veteran and a non-VA medical facility his private medical 
records.  The medical facility personnel responded that no 
records pertaining to the veteran were found.  His VA 
outpatient treatment records for July 1984 to April 1985 were 
obtained, as were his service personnel and medical records.  
The veteran also was scheduled for an April 1985 VA 
examination for which he failed to report.  In an 
administrative decision of June 1985, the RO noted that the 
veteran had failed to prosecute his claim and that the 
evidence was insufficient for rating purposes.  He was 
notified of the decision by VA letter in June 1985, but the 
veteran did not respond.  

In June 1991, the VA received the veteran's application for 
service connection for PTSD.  By VA letter dated in October 
1991, and sent to the veteran's address of record, he was 
advised that arrangements were being made for him to take a 
physical examination pursuant to his claim.  In October 1991 
arrangements were made and notification was sent to the 
veteran at his address of record of the date and place for 
his physical examination.  The VA notified him by VA letter 
in January 1992, addressed to him at his address of record, 
that, since he did not report for his VA physical examination 
on November 4, 1991 and November 19, 1991, his claim was 
denied, and no further action would be taken on his claim 
unless he informed the VA of his willingness to undergo 
examination.  No response was received from the veteran.  

On June 20, 1994, the VA received the veteran's application 
for service connection for various disorders, including PTSD.  
His VA hospitalization record for August 1993 shows that he 
underwent right inguinal herniorrhaphy with excision of 
lipoma.  The report of his November 1994 VA psychiatric 
examination notes a diagnosis of PTSD, chronic, delayed.  The 
RO, in a rating decision dated March 6, 1995, denied the 
veteran's claim on the basis that the diagnosis was made on 
events as related by the veteran and not on corroborated 
stressors.  In a VA letter dated March 25, 1995, the veteran 
was notified of the decision and advised of his appellate 
rights.  

On April 26, 1996, the VA received an undated written 
statement from the veteran essentially relating that, on 
November 25, 1995, he had written the VA noting specific 
events which he considered to be the stressors precipitating 
his PTSD.  In his April 26, 1996, letter he further requested 
the VA write to the U.S. Army & Joint Services Environmental 
Support Group (currently U.S. Armed Services Center for 
Research of Unit Records) to obtain records from the Vietnam 
conflict collection to verify the events he described in the 
November 25, 1995, statement in support of his claim.  

In a rating decision of September 1996, the RO granted 
service connection for PTSD, effective from April 26, 1996, 
the date of receipt of the veteran's application to reopen 
the claim.  The veteran expressed his dissatisfaction with 
the effective date of the award of benefits asserting that 
the appropriate date should have been either June 5, 1991 or 
June 20, 1994, the dates of receipt of his applications to 
reopen his claim for service connection for PTSD.  

II.  Analysis

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As regards a claim for service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  (Emphasis added.)

In the veteran's case, he did not file his claim for service 
connection for PTSD until many years after his separation 
from active service; therefore, the effective date of his 
claim would not be retroactive to the date of separation from 
active duty service.  However, the veteran asserts that his 
claim for service connection for PTSD should be effective 
from June 5, 1991, the date of receipt of his claim by the 
VA.  The basis for this date is that he alleges that he was 
never notified to appear for either of the scheduled November 
1991 VA examinations nor had he been notified of the RO's 
January 1992 decision denying his claim.  He maintains that 
any information sent by the VA was mailed to someone else's 
address in Brooklyn; thus, he did not have an opportunity to 
contest the decision.  

The evidence shows that arrangements were made by the RO in 
October 1991 for the veteran to undergo VA examination in 
November 1991.  The veteran's address of record at the time 
is contained on the appointment sheets, which the VA hospital 
routinely mails to the veteran.  Further, the VA's January 
1992 letter also was mailed to the veteran at his address of 
record at the time.  Neither the examination notice nor the 
VA's January 1992 notification letter was returned to the RO 
as being undeliverable.  Although the veteran asserts that 
this correspondence was sent to someone else's address, he 
has submitted no evidence to that effect for this particular 
time period, other than his unsubstantiated allegation.  

Thus, it appears that the above-mentioned VA correspondence, 
given the presumption of regularity attaching to the acts of 
public officers under Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992), were sent to the veteran.  The law requires 
only that the VA mail a notice and then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  See Ashley, 2 Vet. App. at 
64-65.  No such "contrary" evidence is shown in the 
veteran's case.  Furthermore, even if there were evidence of 
nonreceipt by the veteran, that evidence, standing alone, is 
not the type of "clear evidence to the contrary" which 
would be sufficient to rebut the presumption of 
administrative regularity of the notice.  See Mendenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  

Since the veteran did not respond to the VA's January 1992 
letter, no further action was taken by the RO on his claim 
and the January 1992 decision became final.  By regulation, 
if a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
a veteran's claim, the denial is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In the alternative, the veteran asserts that the grant of 
service connection for PTSD should be June 20, 1994, the date 
of receipt by the VA of his application to reopen his claim.  
In this regard, the record shows that the VA received the 
veteran's application on June 20, 1994, to reopen his claim 
for service connection for PTSD.  At the time, he noted his 
active duty dates and related that, while in Vietnam, he was 
assigned to an armored cavalry regiment as an armor crewman 
and that the track vehicle he was riding struck a land mine 
causing him injury.  The report of his November 1994 VA 
psychiatric examination diagnosed PTSD, chronic, delayed.  In 
a March 1995 rating decision, the RO denied service 
connection for PTSD.  The basis for the denial was that the 
record did not contain a credible diagnosis that the veteran, 
in fact, has PTSD as a result of verified inservice stressful 
experiences.  The RO is not bound to accept as credible a 
diagnosis of PTSD that is not based on a recognizable 
stressor.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

By regulation, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  By VA 
letter of March 25, 1995, the veteran was notified of the 
RO's March 1995 decision and advised of his appellate rights.  
That letter was not returned to the VA as undeliverable.  By 
law and regulation, unless a veteran files a notice of 
disagreement with a determination by the RO within one year 
from the date of the mailing of the notice of the 
determination, that determination will become final.  In the 
veteran's case, he did not file a claim to reopen until April 
26, 1996, which is over one year after the mailing of the 
VA's March 25, 1995, notice.  

In support of his claim for an effective date of June 20, 
1994, for the grant of service connection for PTSD, the 
veteran submitted a photocopy of an envelope, along with a 
copy of the VA's March 25, 1995 letter, that reportedly shows 
the letter had been mailed to someone else at an address 
other than that of the veteran, although the notification 
letter contains the veteran's mailing address.  The 
correspondence written on the photocopied VA's March 25, 1995 
letter indicates that the individual who had erroneously 
received the VA's letter forwarded it to the veteran.  The 
Board notes that the postmark on the envelope purported to 
have contained the forwarded letter is dated April 6, 1995.  
That being the case, even if the one year period were to be 
extended from the date of the postmark, he still did not 
submit a notice of disagreement within one year from the date 
of notice of the result of the RO's March 1995 decision.  The 
veteran's date of receipt of his reopened claim is April 26, 
1996, which also is over one year from the date of the 
postmark on the photocopied envelope.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302. 

Under either of the above-mentioned circumstances, the 
veteran did not file a timely notice of disagreement and the 
March 6, 1995, rating decision denying him entitlement to 
service connection for PTSD became final.  As noted earlier 
in this decision, the effective date of a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later 
(emphasis added).  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The veteran further asserts that he submitted additional 
evidence in November 1995; specifically, examples of combat 
situations he contends he experienced that precipitated his 
PTSD.  Further, he asserts that, at the time, he requested 
the VA contact the Units Records Center for verification of 
his enumerated combat situations.  

As part of his April 1996 application for benefits, the 
veteran submitted additional evidence, including duplicate 
copies of a statement in support of his claim, one undated 
and received in July 1996, the other dated May 31, 1996, and 
received in June 1996, that purport to present events and 
names of personnel he associated with his active duty service 
in Vietnam.  In June 1996, the VA received from the veteran 
copies of his service personnel records and copies of 
correspondence he had received from the Unit Records Center 
that included a history of the unit to which he was assigned 
in Vietnam.  He maintains that he had sent these documents, 
including the original of the statement in support of the 
claim, to the VA in November 1995.  A search of the record 
does not reflect receipt of these documents prior to June 
1996, which is over a year after the veteran's notice of the 
RO's March 1995 adverse decision.  It is significant that, at 
the time of the RO's March 1995 rating decision, even though 
the RO was aware at the time that the veteran was diagnosed 
with PTSD, no inservice stressful experience had then been 
verified, nor were any verified until receipt of the 
veteran's correspondence in June 1996.  

Lastly, the veteran asserts that there was clear and 
unmistakable error (CUE) in the RO's March 1995 decision 
denying him service connection for PTSD because the VA did 
not obtain verification of his claimed Vietnam combat 
situations from the Unit Records Center, even though the RO 
was aware of the veteran's PTSD diagnosis.  

In analyzing whether the prior final denial of the veteran's 
claim was fatally flawed, it is important to keep in mind the 
meaning of CUE.  Applicable regulations provide that previous 
determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  See 38 C.F.R. § 3.105(a).

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
citing Russell, 3 Vet. App. at 313 (emphasis in the 
original).

In the veteran's case, at the time of the RO's March 1995 
decision, the Board notes that the alleged stressors of 
record were the unsubstantiated events related by the veteran 
himself.  The November 1994 VA psychiatric examination 
diagnosis of PTSD was based on unsubstantiated events as 
related by the veteran, which included being a member of an 
artillery unit in Vietnam, riding on a track vehicle when it 
hit a land mine, seeing a close friend die, and throwing a 
grenade into a "spider hole" containing enemy soldiers.  

The Board notes that, even assuming that there was a duty to 
assist the veteran by requesting verification of his claimed 
stressors following the diagnosis of PTSD, the stressors of 
record at the time were not specific.  Further, the United 
States Court of Appeals for Veterans Claims has held that an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous, including where 
the cause of the record's incompleteness is the VA's breach 
of the duty to assist.  See Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).  On the basis of the evidence of record at 
the time of the RO's March 1995 rating decision, there was no 
"undebatable" error which would have manifestly changed the 
outcome at the time it was made, and the determination was 
made on, and was consistent with, the record and law that 
existed at the time.  Therefore, the veteran's contention 
fails to provide a sufficient basis on which to find that the 
March 1995 rating decision was clearly and unmistakably 
erroneous.  

In view of the foregoing, the Board concludes that there is 
no legal basis for the assignment of an effective date prior 
to April 26, 1996, for the grant of service connection for 
PTSD, with the actual payment of monetary benefits effective 
the first day of the calendar month following the month in 
which the award became effective, which is May 1, 1996, in 
the veteran's case.  See 38 C.F.R. § 3.31.  There being no 
legal basis under the law to grant the benefit requested, the 
claim must he denied.  See Sabonis, 6 Vet. App. at 430.  



ORDER

An effective date prior to April 26, 1996, for the grant of 
service connection is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

